

EXHIBIT 10.73



[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


NTC/MICRON CONFIDENTIAL

FACILITATION AGREEMENT
 
This FACILITATION AGREEMENT (the “Agreement”), dated this 26th day of
November, 2008, is made and entered into by and between MICRON SEMICONDUCTOR
B.V. (hereinafter “MNL”), a private limited liability company organized under
the laws of the Netherlands, NANYA TECHNOLOGY CORPORATION Nanya Technology
Corporation [Translation from Chinese]  (hereinafter “NTC”), a company
incorporated under the laws of the Republic of China, and INOTERA MEMORIES,
INC. Inotera Memories Inc. [Translation from Chinese],  (hereinafter “Joint
Venture Company”), a company incorporated under the laws of the Republic of
China.
 
RECITALS
 
A.           Micron and NTC have entered into that certain Joint Venture
Agreement, dated of even date herewith (the “JV Agreement”), which sets forth
certain agreements regarding the ownership, governance and operation of the
Joint Venture Company.
 
B.           Micron and NTC desire the Joint Venture Company to enter into this
Agreement in order to fully effectuate the intent of the parties to the JV
Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, do hereby agree as follows:
 
1. Joint Venture Agreement.  The Joint Venture Company shall do, cause to be
done, or otherwise facilitate any actions that, under the following provisions
of the JV Agreement, either (x) the JV Parties have agreed the Joint Venture
Company shall do or (y) the JV Parties have agreed (through commercially
reasonable efforts, best efforts or otherwise) to cause the Joint Venture
Company to do:
 
(a) Sections 2.1(b) and (c);
 
(b) Section 2.3 (but with respect to clause (b) of Section 2.3 only compliance
with the provisions of the JV Agreement specifically referenced in this Section
1);
 
(c) Sections 5.1(e), 5.1(f)(iii), 5.3(d) and (e), 5.4(a) – (c) and 5.5;
 
(d) Sections 7.1(a) (but subject to obtaining the required approval of the Board
of Directors), 7.2(a) and (c), 7.3, 7.4 and 7.5;
 
(e) Sections 8.1 – 8.3;
 
(f) Article 10 (but with respect to Section 10.4, subject to obtaining the
required approvals of the Board of Directors and shareholders of the Joint
Venture Company); and
 
DLI-6217912v6
 
 

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL 
(g) Sections 11.1, 11.2, 11.4 and 11.5 (but with respect to Section 11.5,
subject to obtaining any approvals of the shareholders of the Joint Venture
Company required by Applicable Law or the Articles of Incorporation of the Joint
Venture Company).
 
2. Vice-Chairman.  Subject to obtaining the required approvals of the Board of
Directors and shareholders of the Joint Venture Company, the Joint Venture
Company shall take reasonable steps as soon as practicable to amend the Articles
of Incorporation to provide that (a) there shall be a Vice-Chairman of the Board
of Directors, (b) unless expressly prohibited by Applicable Law, if the Chairman
does not, within one week (or within three (3) days for convening an emergency
meeting of the Board of Directors), comply with a director’s request for the
Chairman to convene a meeting of the Board of Directors, the Vice-Chairman shall
have the right to convene the meeting of the Board of Directors as requested by
such director, and (c) emergency meetings of the Board of Directors may be
convened from time to time by the Chairman, or (unless expressly prohibited by
Applicable Law) the Vice-Chairman pursuant to the immediately preceding clause
(b), by not less than two (2) Business Days notice in writing.
 
3. Purchase of Shares.  Prior to the issuance by the Joint Venture Company of
Shares or any other equity-linked securities of the Joint Venture Company, each
JV Party shall provide to the Joint Venture Company a true and complete list of
the Affiliates of such JV Party as of such date (the “Listed
Affiliates”).  Except as required by Applicable Law, the Joint Venture Company
shall not issue Shares or any other equity-linked security of the Joint Venture
Company, directly or indirectly, to any Listed Affiliate without the prior
written consent of both JV Parties.
 
4. [***]
 
5. General Provisions.
 
(a) Defined Terms.  Capitalized terms used herein but not otherwise defined
shall have the meaning ascribed to such terms in the JV Agreement.
 
(b) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed duly given upon (i) transmitter’s confirmation of a receipt
of a facsimile transmission, (ii) confirmation of delivery by a standard
overnight or recognized international carrier, or (iii) delivery in person,
addressed at the following addresses (or at such other address for a JV Party as
shall be specified by like notice):
 
DLI-6217912v6
 
- 2 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL 
if to NTC:
 
Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attn:  Legal  department
Facsimile: 886-3-396-2226


 
if to MNL:
 
Micron Semiconductor B.V.
Naritaweg 165 Telestone 8
1043BW Amsterdam
The Netherlands
Attn:  Managing Director
Facsimile:  020-5722650


 
with a mandatory copy to Micron:
 
Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attn: General Counsel
Facsimile: (208) 368-4537


 
If to the Joint Venture Company:
 
Inotera Memories, Inc.
Hwa-Ya Technology Park
667, Fuhsing 3rd Road
Kueishan, Taoyuan
Taiwan, R.O.C.
Attn: General Counsel
Facsimile: 886-3-327-2988 Ext. 3385


(c) Waiver.  The failure at any time of a JV Party to require performance by the
Joint Venture Company of any responsibility or obligation required by this
Agreement shall in no way affect a JV Party’s right to require such performance
at any time thereafter, nor shall the waiver by a JV Party of a breach of any
provision of this Agreement by the Joint Venture Company constitute a waiver of
any other breach of the same or any other provision nor constitute a waiver of
the responsibility or obligation itself.
 
(d) Assignment.  [***].
 
DLI-6217912v6
 
- 3 -

--------------------------------------------------------------------------------

NTC/MICRON CONFIDENTIAL 
(e) Amendment.  This Agreement may not be amended or modified without the
written consent of the parties hereto.
 
(f) Third Party Rights.  Nothing in this Agreement, whether express or implied,
is intended or shall be construed to confer, directly or indirectly, upon or
give to any Person, other than the parties hereto, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenant, condition
or other provision contained herein.
 
(g) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the ROC, without giving effect to its conflict of
laws principles.
 
(h) Jurisdiction; Venue.  Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be brought in the Taipei District Court, located in Taipei,
Taiwan, and each of the parties hereto consents and submits to the exclusive
jurisdiction of such court (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.
 
(i) Headings.  The headings of the Sections in this Agreement are provided for
convenience of reference only and shall not be deemed to constitute a part
hereof.
 
(j) Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral and written, between the parties
hereto with respect to the subject matter hereof.
 
(k) Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force and effect in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Law or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the parties hereto shall negotiate in
good faith appropriate modifications to this Agreement to reflect those changes
that are required by Applicable Law.
 
(l) Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 


 
[SIGNATURE PAGES FOLLOW]

DLI-6217912v6
 
- 4 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.
 




 
NANYA TECHNOLOGY CORPORATION
                   
By:
/s/ Jih Lien
   
Jih Lien
   
President





THIS IS A SIGNATURE PAGE FOR THE FACILITATION AGREEMENT
ENTERED INTO BY AND BETWEEN NTC, MNL
AND THE JOINT VENTURE COMPANY

DLI-6217912v6
 

--------------------------------------------------------------------------------

 








 
MICRON SEMICONDUCTOR B.V.
                   
By:
/s/ Thomas L. Laws
   
Thomas L. Laws
   
Managing Director A
       
By:
/s/ Stefan Boermans / Clemens van den Broek
   
Name:                      Stefan Boermans  /  Clemens van den Broek
   
Title                      Trust International Management (T.I.M.) B.V.
   
Managing Director B




THIS IS A SIGNATURE PAGE FOR THE FACILITATION AGREEMENT
ENTERED INTO BY AND BETWEEN NTC, MNL
AND THE JOINT VENTURE COMPANY

DLI-6217912v6
 

--------------------------------------------------------------------------------

 





 
INOTERA MEMORIES, INC.
                   
By:
/s/ Joseph Hsieh
   
Name:  Joseph Hsieh
   
Title:  Supervisor




 
 
THIS IS A SIGNATURE PAGE FOR THE FACILITATION AGREEMENT
ENTERED INTO BY AND BETWEEN NTC, MNL
AND THE JOINT VENTURE COMPANY



DLI-6217912v6


--------------------------------------------------------------------------------

 